UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1327



KENNETH SEATON; MARGARET SEATON, as individ-
uals, d/b/a Hi-Tech Hygiene,

                                            Plaintiffs - Appellants,

          versus


SCIENTIFIC HYGIENE, INCORPORATED, a Nevada
corporation; KENNETH KROLL; ROBERT WARMINGTON,
Individually,

                                             Defendants - Appellees,

          and


THE HUNTINGTON NATIONAL BANK, West Virginia,

                                                     Party in Interest.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Charles H. Haden II, Chief
District Judge. (CA-95-127-3)


Submitted:   September 29, 2000           Decided:    October 12, 2000


Before WILKINS and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Kenneth Seaton, Margaret Seaton, Appellants Pro Se.    Hugo Nathan
Gerstl, Monterey, California, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Kenneth and Margaret Seaton appeal the district court’s orders

entered on February 18, February 28 and March 13, 2000, in their

civil action. We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we affirm on

the reasoning of the district court.     See Seaton v. Scientific

Hygiene, Inc., No. CA-95-127-3 (S.D.W. Va. Feb. 18 & 28, 2000; Mar.

13, 2000).    We deny the Seatons’ motion to stay the district

court’s proceeding and motion for extraordinary relief and the

Appellees’ motions to dismiss and strike the Seatons’ reply brief.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED



                                2